Citation Nr: 1034980	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-42 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Dianne E. Sapp, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Milwaukee, 
Wisconsin.  

In June 2010, the Veteran was afforded a videoconference hearing 
before Susan J. Janec, who is the Acting Veterans Law Judge 
rendering the determination in this claim and was designated by 
the Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he has PTSD as the result of his active 
duty in Vietnam.  These stressors need not be detailed at this 
time.  However, the Board notes that the Veteran has also 
reported experiencing many stressors during about five years 
(between 1967 and 1972) while working for the Merchant Marine.  
Specifically, he states that he was employed by Alaska Barge & 
Transport, during which time he worked aboard ships operating in 
the inland waters of Vietnam.  The Veteran's representative 
argues that this employment fell "under the auspices" of the 
U.S. Coast Guard, and that it constitutes active duty service.  
She further asserts that legislation is pending which would 
result in the Veteran's Merchant Marine service in Vietnam being 
considered active duty service.  If such changes in the law are 
enacted, the RO/AMC should modify any list of verified/accepted 
stressors, as appropriate.    

The Board first notes that the issue as certified for appeal was 
characterized as whether new and material evidence has been 
submitted to reopen a claim for service connection for PTSD.  See 
VA Form 8, dated in March 2010.  However, in this case there has 
been an intervening liberalizing law that may affect the 
disposition of this claim.  See 75 Fed. Reg. 39843 (July 13, 
2010) (Summary) (noting that VA has amended its regulation 
governing service connection for PTSD "by  liberalizing in some 
cases the evidentiary standard for establishing the required in-
service stressor").  Therefore, VA is required to conduct a de 
novo review of the previously denied claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 
Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994).  Accordingly, the issue has been recharacterized as stated 
on the cover page of this remand.  

Applicable regulations provide that service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), a link, established by medical 
evidence between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  

During the pendency of this appeal, a new version of 38 C.F.R. 
§ 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  
The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Because the Veteran's PTSD claim was appealed to 
the Board before July 13, 2010 and is being decided thereafter, 
the updated version of the law is applicable.  The new version of 
the regulation appears to liberalize the law as it pertains to 
certain PTSD claims, possibly to include the instant claim.  
Furthermore, the rule that a veteran is entitled to the most 
favorable version of a regulation that was revised during his 
appeal allows application of the old version of 38 C.F.R. § 3.304 
to the period prior to July 13, 2010 (i.e., prior to the 
effective date of the new regulation).  See generally, Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 
Fed. Reg. 25179 (2004).  

When the Board addresses questions or issues that the RO did not 
previously consider, "the Board must secure a waiver from a 
claimant or otherwise determine that there would be no prejudice 
to the claimant by proceeding to adjudicate the question or 
issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Similarly, where the Board considers law not previously 
considered by the RO, the Board is required to notify the 
claimant and indicate that consideration of this law may result 
in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) 
(2009) (requiring Board to "notify the appellant and his or her 
representative" of its intent to consider a law not considered by 
RO, where consideration "could result in denial of the appeal").  
McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  In this 
case, the Veteran has not been advised of the new version of 
38 C.F.R. § 3.304(f).  On remand, he should be so notified.  

Given the foregoing change in the applicable law, it should also 
be determined whether any of the claimed stressors  should be 
accepted under the new version of 38 C.F.R. § 3.304(f).  If the 
claimed stressors remain unverified/unaccepted under both the new 
or the old version of 38 C.F.R. § 3.304(f), a formal finding 
should be made to this effect, to include a determination as to 
the Veteran's credibility.  Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Cohen v. Brown, 10 Vet. App. 128, 146 (1997); 
VA Adjudication Procedure Manual, M21-1MR, Part IV.ii.1.D.14.b.  

The statutory duty to assist a claimant includes providing an 
examination when warranted, with the conduct of a thorough and 
contemporaneous medical examination, including a medical opinion, 
which takes into account the records of prior medical treatment, 
so that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, the 
Veteran has not yet been afforded an examination.  If, and only 
if, one or more stressors are considered to be verified/accepted, 
the Veteran should be afforded an examination, to include an 
etiological opinion.  See also 38 C.F.R. § 3.304(f)(3) (as in 
effect July 13, 2010) (requiring a PTSD diagnosis based on an 
accepted stressor from a VA, or VA-contracted, psychiatrist or 
psychologist).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the recent 
changes to 38 C.F.R. § 3.304(f).  See 75 
Fed. Reg. 39843 (July 13, 2010).

2.  Make a formal finding, including based 
on any newly enacted laws and regulations, 
as to whether the Veteran's employment with 
the Alaska Barge & Transport constituted 
active duty service under the auspices of 
the U.S. Coast Guard for the purposes of 
establishing entitlement to VA benefits.  

3.  Make a credibility determination, and 
determine which, if any, of the Veteran's 
claimed stressors that occurred during a 
period of active duty have been verified, 
or meet the criteria for acceptance, under 
either the new or the old version of 
38 C.F.R. § 3.304(f).  If it is determined 
that the there is no verified or accepted 
stressor, make a formal finding to that 
effect.  

4.  If, and only if, one or more claimed 
stressors is/are verified/accepted, 
schedule the Veteran for a VA psychiatric 
examination to determine his correct 
diagnosis(es), to include whether he has 
PTSD under the criteria as set forth in 
DSM- IV.  The examiner must be provided 
with a summary of the verified/accepted 
stressor(s), and must be informed of 
the Veteran's post-service history of 
stressors while working for Alaska 
Barge & Transport.  The claims file 
should be provided to the examiner in 
connection with the examination.  All 
necessary studies or tests, including 
appropriate psychological testing and 
evaluation, is to be accomplished.  

If, and only if, PTSD is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that the Veteran's PTSD 
was caused by his service.  If PTSD is 
diagnosed, the examiner must state the 
stressor(s) relied upon to support the 
diagnosis, and the examiner should 
discuss the significance, if any, of 
the Veteran's  post-service history of 
stressors.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  

5.  After conducting any other development 
deemed appropriate, readjudicate the issue 
on appeal.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond.  The record 
should then be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).  



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

